Title: To George Washington from Lieutenant Colonel Loammi Baldwin, 15 September 1775
From: Baldwin, Loammi
To: Washington, George

 

Chelsea [Mass.] Sept. 15th 1775 Friday 2 oClock P.M.

May it please your Excellency
I have Just Returnd to Chelsea am Informed that the Kings troops at Bunker Hill have thrown up a Short peice of Brest work with two Embrasures nearly oposite Greens Hill Point I have not Seen it my Selfe but prepose to go down directly & take a View of it, and if it appears formidable or Materially deferant from this account I shall Inform your Excellency by Express but the Bearer of this is now waiting.
Enclosed are the Observations up to this time that have not been Sent before. I am your Excellencys m⟨ost⟩ obediant Humbe Servnt

Loammi Baldwin Lieut. Coll


P.S. The Said Brest work is about 30 yards from high water Mark & they were at work upon it yesterday.

